IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

                                                                      M.D. Appeal Dkt.
                                                                      11 MAP 2018
COMMONWEALTH OF PENNSYLVANIA,                 : No. 707 MAL 2017
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
              v.                              :
                                              :
                                              :
THOMAS S. BELL,                               :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 5th day of April, 2018, the Petition for Allowance of Appeal is

GRANTED. The issue, rephrased for clarity, is:


             Whether §1547(e) of the Vehicle Code, 75 Pa.C.S. §1547(e),
             is violative of Article 1 Section 8 of the Pennsylvania
             Constitution and the Fourth Amendment to the United States
             Constitution to the extent that it permits evidence of an
             arrestee's refusal to submit a sample of blood for testing
             without a search warrant as proof of consciousness of guilt at
             the arrestee's trial on a charge of DUI?